  Case 16-20245       Doc 50   Filed 08/03/20 Entered 08/04/20 07:21:36               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     16-20245
Ray Rahman                                   )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. The Debtor's current plan payment default is deferred to the end of the plan.

  2. The plan base amount remains the same.

   3. The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.




                                                          Enter:


                                                                     Honorable Jacqueline Cox
Dated: August 03, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
